Case 2:19-cv-17154-CCC-ESK Document1 Filed 08/23/19 Page 1 of 4 PagelD: 1

REED SMITH LLP

Formed in the State of Delaware
Ethan R. Buttner

Princeton Forrestal Village

136 Main Street, Suite 250
Princeton, NJ 08540

Tel.: (609) 987-0050

ebuttner@reedsmith.com
Attorneys for Defendant Synchrony Bank

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CASE NO.:
SHAUN GOURDINE,

Plaintiff,
VS.

SYNCHRONY BANK/FRAUD
UNIT,

Defendant.

 

 

 

NOTICE OF REMOVAL
Defendant Synchrony Bank (“Synchrony”), by counsel, pursuant to 28
U.S.C. §§ 1331, 1441, and 1446, hereby notices removal of the state court civil
action known as Shaun Gourdine v. Synchrony Bank, Case No. UNN-SC-000694-
19, from the Superior Court of New Jersey, Law Division, Special Civil Part,
Union County, to the United States District Court for the District of New Jersey,

and in support thereof states as follows:
Case 2:19-cv-17154-CCC-ESK Document1 Filed 08/23/19 Page 2 of 4 PagelD: 2

1. On or about August 6, 2019, Plaintiff Shaun Gourdine (‘Plaintiff’)
filed a Complaint against Synchrony in the Superior Court of New Jersey, Law
Division, Special Civil Part, Union County (the “State Court”), Case No. UNN-
SC-000694-19. In compliance with 28 U.S.C. § 1446(a), a true and correct copy of
the Complaint and all process, pleadings, and orders served upon Synchrony is
attached hereto as Exhibit 1.

2, Except for the notice filed with respect to this Notice of Removal, as
of the date of this filing, no pleadings, motions, or papers other than the Complaint
have been filed with the State Court in this action.

3. As set forth more fully below, this case is properly removed to this
Court pursuant to 28 U.S.C. § 1441 because Synchrony has satisfied the procedural
requirements for removal, and this Court has subject matter jurisdiction over this
action pursuant to 28 U.S.C. § 1331.

GROUNDS FOR REMOVAL
I. Synchrony Has Satisfied the Procedural Requirements for Removal.

4, Synchrony first received a copy of the Complaint on August 12, 2019.
Therefore, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b)
because Synchrony is filing its Notice of Removal within 30 days of its receipt of

the initial pleading setting forth the claim for relief upon which such action is

based.

NR
Case 2:19-cv-17154-CCC-ESK Document 1 Filed 08/23/19 Page 3 of 4 PagelD: 3

ae This Court is the proper court because it embraces the State Court
where Plaintiff's action is pending. See 28 U.S.C. §§ 1441 and 1446(a).

6. No previous request has been made for the relief requested herein.

¥s Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is
being served on Plaintiff, and a copy is being filed with the State Court Clerk.

Il. Removal Is Proper Because This Court Has Subject Matter

Jurisdiction.

8. Under 28 U.S.C. § 1331, United States District Courts are vested with
jurisdiction to consider cases or controversies “arising under” the laws of the
United States of America. See 28 U.S.C. § 1331.

9, Removal of such cases is governed by 28 U.S.C. § 1441(b). Section
1441(b) makes clear that a case brought in state court, raising a federal question,
“shall be removable” to the United States District Courts “without regard to the
citizenship or residence of the parties.” See 28 U.S.C. § 1441(b) (emphasis added).

10. Here, Plaintiffs Complaint purports to assert a claim against
Synchrony for “the same personal injury as in Sellers v. Bureau of Prisons, 959 F.
2d. 307 (D.C. Cir. 1991). Sellers was brought under a federal statute, mainly the
Privacy Act of 1974 (the “Privacy Act”), 5 U.S.C. § 552a et. seq. See Complaint.

11. Plaintiff's Complaint alleges violations of a federal statute, the

Privacy Act, and consequently “arises under” the laws of the United States. See 28
Case 2:19-cv-17154-CCC-ESK Document1 Filed 08/23/19 Page 4 of 4 PagelD: 4

U.S.C. § 1331. Therefore, this Court may properly exercise jurisdiction over this
claim.

12. To the extent that any other claims in this action may arise under state
law, supplemental jurisdiction over such claims exists pursuant to 28 U.S.C. §
1367.

13. Given that the requirements for federal question jurisdiction are
satisfied, this case is properly removed.

WHEREFORE, Defendant Synchrony Bank, by counsel, respectfully
requests that the above-referenced action, originally filed in the Superior Court of
New Jersey, Law Division, Special Civil Part, Union County, be removed to this
Court pursuant to 28 U.S.C. §§ 1441 and 1446.

Dated: August 23, 2019

REED SMITH LLP

By:_s/Ethan R. Buttner
Ethan R. Buttner
